A. J. WALKER, C. J.
The fifth section of the act of 10th December, 1861, prohibited the issue of an execution, without the written consent of the defendant, until after the expiration of one year from the ratification of a treaty of peace between the Confederate States and the United States, except in certain specified cases, and under certain specified conditions. This act was void, whether tested by the constitution of the United ‘States, or by that of the Confederate States.—Ex parte Pollard, 40 Ala. 77. The clerk and sheriff were certainly excusable in disregarding a law thus void; and their acts cannot be invalid, because they did disregard it. The sheriff, therefore, had authority, by virtue of the execution in his hands, to collect the full amount thereof; and having done so, such collection rendered him and his sureties liable therefor, and discharged the defendant from the judgment. Affirmed.